Case 1:18-cr-00258-BLW Document 294 Filed 08/07/19 Page 1 of 4

AO 199A (as modified by the District of Idaho - Rev. 2/2018) Order Setting Conditions of Release ; Page | of Y Pages

UNITED STATES DISTRICT COURT

 

for the
DISTRICT OF IDAHO
United States of America )
v. )
, ) Case No. - ~ Sy
Paver BAbitheto? we ASG- PC
Defendant )

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number,

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence
that the court may impose.

The defendant must appear at: _As directed by counsel.
Place

 

 

on

 

Date and Time

If blank, defendant will be notified of next appearance,

(5) The defendant must sign an Appearance Bond, if ordered,

 
Case 1:18-cr-00258-BLW Document 294 Filed 08/07/19 Page 2 of 4

AO 199B (as modified by the District of Idaho - Rev. 2/2018) Additional Conditions of Release Page 2 of Pages

ADDITIONAL CONDITIONS OF RELEASE

( ) (6) ITIS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:
, Person or organization

Address (only if above is an organization)

City and state Tel. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court immediately
if the defendant violates a condition of release or is no longer in the custodian’s custody.

 

 

 

Signed: |

 

Custodian Date
( Ww e defendant must:

( Aa) submit to supervision by and report for supervision to Pretrial Services as directed ,

( (b) continue or actively seek employment.

( _) .(c) continue or start an education program.

( ms d) surrender any passport to: Pretrial Services and Surrerdec ary oredr, VISAS Gad any bream residing, Peewdls or Cards,

( Sa ) not obtain a passport or other international travel document. : ¢ ‘ : v

( (f) abide by the following restrictions on personal associations, residence, or travel. The defendant’s travel shail be restricted to:

(_) the District of Idaho, unless pre-approved by Pretrial Services ( er - Ada Guty Hell e

 

( Nm (g) avoid all contact, directly or indirectly, with any person who is known to be.a victim or witness in the ne NE or prosecution,

including flee fo ede | dc. * 133 /as Avac page 20¥€ +hic 6

( .) (h) return to custody each ___ at o’clock after being released at

_ or the following purposes:

( ) (@_ maintain residence at a residential re-entry center, as the pretrial services office or supervising officer considers necessary, and comply
with all rules and regulations of the facility.

( wr 0) not possess a firearm, destructive device, or other weapon,

(>) (k) get medical or mental health treatment: _as directed by the pretrial services officer
"( ) You must pay all or part of the cost of the assessment and treatment based upon your ability to pay as determined by the pretrial
services officer.

( ) GQ) notusealcohol( +) atall ( ) excessively,

(_) (m) not frequent establishments where alcohol is the primary item of sale.

(_) (n) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
medical practitioner. ( } not use or unlawfully possess drug paraphernalia.

( ) (0) submit to testing for a prohibited substance if required by the pretrial services office. Testing may be used with random frequency and may
include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited substance screening or
testing, The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited substance screening
or testing.

(_) You must pay all or part of the cost of the testing based upon your ability to pay as determined by the pretrial services officer.

( ) (p) participate in a substance abuse assessment and participate in a program of inpatient or outpatient substance abuse therapy and
counseling if directed by the pretrial services officer.

a ( ) You must pay all or part of the cost of the testing based upon your ability to pay as determined by the pretrial services officer.

( &) (q) partigipate in one of the following location monitoring programs and comply with all the program requirements which

( Ae (_) will not include location monitoring technology as directed by the pretrial services officer.

( (i) Curfew. You are restricted to your residence every day from Yon to - , oF eras
directed by the pretrial services office.

( ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
substance abuse, or mental health treatment; attorney visits; court appearances, court-ordered obligations; or other activities
approved in advance by the pretrial services officer;

( Le Home Incarceration. (This condition requires technology) You are restricted to 24-hour-a-day lock-down at your residence

 

____ o’clock for employment, schooling,

 

except for medical necessities and court appearances or other activities specifically approved by the court.
h (“) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services officer.
( “) (1) report as soon as possible, to the pretrial services officer, every contact with law enforcement personnel, including arrests, questioning,
or traffic stops,
) (s) submit to search of person, residence, or vehicle at the request of the pretrial services officer and shall permit seizure of any contraband

(
found therein,
( Me (t) provide the pretrial services officer with any requested financial information and shall not open any new lines of credit without the
pretrial services officer’s approval.
( ) maintain current residence and shall not move or change residences without prior approval of the pretrial services officer and obey
va established rules of the household.
( V) (v) have no contact with any persons the defendant knows to be engaged in criminal activity, or who are illegally using or possessing any
controlled substances.
(_) -(w) do not possess or use a device with internet access () or access the internet, without prior permission from the pretrial services officer.
) &)

( ) y)

-~

 

 
(3)

Case 4:18-er-60258-BLW Document 294 Filed 08/07/19 PagP get

 

(1) prohibit contact or communications with potential witnesses and victims
regarding the criminal matter unless accompanied by defense attorney or investigator;

(2) prohibit discussing, without the presence of a defense attorney or investigator,
the criminal matter with those who are or have been associated with the defendants’
numerous businesses (including non-cell phone businesses, such as the denturist
businesses), church members (past and present), accountants, and anyone associated with .
the Petra School (which is connected to the Morning Star Church); and

(3) allow for contact between and among defendants at any time after the respective

defendant’s counsel has agreed to such contact.

 

 
Case 1:18-cr-00258-BLW Document 294 Filed 08/07/19 Page 4 of 4
AO 199C (as modified by the District of Idaho - Rev. 2/2018) Advice of Penaities Page of Pages
ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year, This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation,
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both,

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive, In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. J am aware of the penalties and sanctions set forth above.

 

 

“ Defendant's Signature

 

City and State

Directions to the United States Marshal

(_) The defendant is ORDERED released after processing. A Bam &- ¢-79 + Shall directly Aiport ty US on
( A The United States marshal is ORDERED to keep the defendant in custody until nei fiedT by The clerk of RICEE that the defend! .
has-pested-bond-and/or-eemplied-with-all-other-conditions-ferretease. If still in custody, the defendant must be produced before
the appropriate judge at the time and place specified.
Date: 3/7/20) 9 Morraws [ luut___~
7 t ,

Judicial Officer's Signature

(L.OOnG A e Ong

 

 

 

RONALD E, BUSH, CHIEF U.S, MAGISTRATE JUDGE

Printed name and title

DISTRIBUTION: COURT DEFENDANT  PRETRIALSERVICE U.S.ATTORNEY — U.S. MARSHAL

 
